Citation Nr: 0525157	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chloracne as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in Huntington, 
West Virginia, which denied service connection for chloracne.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his March 2005 hearing the veteran testified that he 
received treatment for his skin disorder at the VA medical 
center (VAMC) in Bronx, New York from 1971 to 1976.  
Additionally, he claimed that he received treatment between 
1988 and 1989 as well as recent treatment for his skin 
disorder from the VAMC in Huntington, West Virginia.  VA has 
an obligation to obtain these treatment records.  38 U.S.C.A. 
§ 5103A(c).

In view of the foregoing, this case is remanded for the 
following:

1.  Contact the VAMC in Bronx, New 
York, and request copies of all 
clinical records documenting treatment 
of the veteran's skin disorder since 
1971.  

2.  Contact the VAMC in Huntington, 
West Virginia, and request copies of 
all clinical records documenting 
treatment of the veteran's skin 
disorder between 1988 and 1989 as well 
as all clinical records dated from 2002 
to the present.

3.  After ensuring that all the above 
development has been completed, re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement 
of the case, before returning the case 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


